DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 25, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Yoshikuni (JP2006147153 with references to the machine English translation provided herewith) and Abe (PGPub 2017/0243771).
Regarding Claim 20, Okuyama teaches a method for manufacturing a supercharger compressor housing (Abstract), comprising:
heating a heating target region ([0028]-[0029]- describing heat crimping abradable sheet 62 onto shroud surface 65) locally ([0029]- the compressor body is heated in the area the sheet is to be attached), the heating target region being part of a ring-shaped abradable seal and formed along a circumferential direction (Fig. 4a- showing ring-shaped abradable sheet 62 formed along a circumferential direction), 
mounting and fixing the abradable seal onto a mounting and fixing surface of a compressor housing main body portion (Fig. 4b; [0030]-[0031]- abradable sheet 62 pressed against shroud surface 65),
wherein, on mounting and fixing, the heating target region having been heated locally is inserted into a groove portion formed in the mounting and fixing surface while being deformed ([0030]- abrable sheet is pressed into recesses 66 on shroud surface 65).

Okuyama further teaches the abradable sheet is heat crimped onto the shroud surface [0028] but is silent as to the specific local heating apparatus selectively applying thermal energy to the heating target region to heat it.  
Yoshikuni teaches an alternate method of molding wherein the heating device includes ring-shaped infrared lamps [0004] to have good heating efficiency and a uniform temperature of a mold, and a simple-shaped reflector [0008].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okuyama to include ring-shaped infrared lamps as the local heating apparatus as taught by Yoshikuni with reasonable expectation of success to have good heating efficiency and a uniform temperature of a mold, and a simple-shaped reflector [0008]. 
Yoshikuni further teaches the local heating apparatus comprises an infrared welding machine (Fig. 2- infrared lamp heater 1) including a casing having a disk-like shape (Fig. 2- see disk shaped casing around infrared lamp) and a ring-shaped infrared lamp ([0020]- the infrared lamp heater 1 has a ring-shaped (annular) glass tube at the center, and a heater wire is disposed inside the infrared lamp heater 1; Fig. 2- see annular lamp), which is arranged inside the casing ([0020]; Fig. 2).

Yoshikuni does not appear to explicitly teach an opening slit having a ring shape, which is continuous in the circumferential direction, is formed in one surface of the casing so as to correspond to the infrared lamp.
Abe teaches an alternative method of heating a substrate (Abstract) wherein the heating lamp is provided with a ring-shaped light-shielding member (Fig. 9- showing light-shielding member 25, Fig. 13- showing light-shielding member 12) in order to adjust the path of the light ([0088]; Fig. 12- showing optical paths of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okuyama and Yoshikuni to include light-shielding member as taught by Abe with reasonable expectation of success to adjust the path of the light ([0088]; Fig. 12- showing optical paths of light).

Regarding Claim 25, Okuyama further teaches the heating target region is a continuous region in the circumferential direction ([0028]-[0029]- describing heat crimping abradable sheet 62 onto shroud surface 65).

Regarding Claim 41, Okuyama further teaches a shape of the heating target region is a projecting portion (Fig. 4a- see projecting shape of abradable sheet 62), wherein the projecting portion is formed on an outer peripheral surface of the abradable seal and has a distal end projecting on an intake-air inlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing (Fig. 4a- see outwardly projecting shape of abradable sheet 62 corresponding to the shape of the supercharger compressor housing).

Regarding Claim 42, Okuyama further teaches the outer peripheral surface mainly includes a first surface and a second surface, wherein the first surface is a surface that is formed on an intake-air outlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing with respect to the second surface (Fig. 4a- bottom portion of abradable sheet 62) and is positioned on an outer side of the second surface (Fig. 4a- top portion of abradable sheet 62), and wherein the projecting portion is formed at a boundary portion between the first surface and the second surface (Fig. 4a- see progressively more angular shape of abradable sheet 62 as sheet 62 extends from bottom to top).

Claims 23-24, 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Uno (JPH0629357 with references to the machine English translation provided herewith).
Regarding Claim 23, Okuyama teaches a method for manufacturing a supercharger compressor housing (Abstract), comprising:
heating a heating target region ([0028]-[0029]- describing heat crimping abradable sheet 62 onto shroud surface 65) locally ([0029]- the compressor body is heated in the area the sheet is to be attached), the heating target region being part of a ring-shaped abradable seal and having a shape a projecting portion (Fig. 4a- showing ring-shaped abradable sheet 62 with an outwardly projecting shape), 
mounting and fixing the abradable seal onto a mounting and fixing surface of a compressor housing main body portion (Fig. 4b; [0030]-[0031]- abradable sheet 62 pressed against shroud surface 65),
wherein, on mounting and fixing, the heating target region having been heated locally is inserted into a groove portion formed in the mounting and fixing surface while being deformed ([0030]- abradable sheet is pressed into recesses 66 on shroud surface 65),
wherein the projecting portion is formed on an outer peripheral surface of the abradable seal and has a distal end projecting on an intake-air inlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing (Fig. 4a- see outwardly projecting shape of abradable sheet 62 corresponding to the shape of the supercharger compressor housing).


    PNG
    media_image1.png
    481
    547
    media_image1.png
    Greyscale

Okuyama further teaches the abradable sheet is heat crimped onto the shroud surface [0028] but is silent as to the specific local heating apparatus being configured to selectively focus vibrational energy on the heating target region to generate heat in the heating target region.  
Uno teaches an alternate method of bonding components where an ultrasonic welding apparatus is utilized (Abstract) in order to shorten conventional bonding time and improve the reliability of the weld [0004].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okuyama to include an ultrasonic welder as the local heating apparatus as taught by Uno with reasonable expectation of success to shorten conventional bonding time and improve the reliability of the weld [0004]. 

Regarding Claim 24, Uno teaches the local heating apparatus includes an ultrasonic welding machine which includes a vibratory horn and an ultrasonic oscillator connected to the vibratory horn ([0005]- ultrasonic welder includes a horn and an ultrasonic transducer (oscillator)).

Regarding Claim 26, Okuyama further teaches the heating target region is a continuous region in the circumferential direction ([0028]-[0029]- describing heat crimping abradable sheet 62 onto shroud surface 65).

Regarding Claim 43, Okuyama further teaches the outer peripheral surface mainly includes a first surface and a second surface, wherein the first surface is a surface that is formed on an intake-air outlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing with respect to the second surface (Fig. 4a- bottom portion of abradable sheet 62) and is positioned on an outer side of the second surface (Fig. 4a- top portion of abradable sheet 62), and wherein the projecting portion is formed at a boundary portion between the first surface and the second surface (Fig. 4a- see progressively more angular shape of abradable sheet 62 as sheet 62 extends from bottom to top).

Claim 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Yoshikuni (JP2006147153 with references to the machine English translation provided herewith), Abe (PGPub 2017/0243771), and Niwa et al (PGPub 2017/0114714).
Regarding Claim 27 and 29, Okuyama teaches the grooves are arranged in order to keep the abradable sheet from peeling from the shroud surface but the arrangement is not particularly limited [0016].  
Niwa teaches an alternative grooved supercharger compressor housing (Abstract) wherein the shape, number, and arrangement of the grooves are not particularly limited so long as the rotation of the abradable seal is prevented [0072].  Thus, this is a result-effective variable modifying the frictional force between components.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the arrangement of the grooves through routine experimentation in order to perfect the result-effective variable of the frictional force between components, consult MPEP 2144.05 II, thus meeting the instant limitation of the groove portion comprises a radial groove portion having a center axis with an angle equal to or larger than -45 degrees and equal to or smaller than 60 degrees or larger than -30 degrees and smaller than 30 degrees with respect to a radial direction of the compressor housing main body portion, and wherein, on mounting and fixing, the heating target region having been heated locally is inserted into the radial groove portion while being deformed.

Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Uno (JPH0629357 with references to the machine English translation provided herewith) and Niwa et al (PGPub 2017/0114714).
Regarding Claim 28 and 30, Okuyama teaches the grooves are arranged in order to keep the abradable sheet from peeling from the shroud surface but the arrangement is not particularly limited [0016].  
Niwa teaches an alternative grooved supercharger compressor housing (Abstract) wherein the shape, number, and arrangement of the grooves are not particularly limited so long as the rotation of the sliding member (abradable sheet) is prevented [0072].  Thus, this is a result-effective variable modifying the frictional force between components.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the arrangement of the grooves through routine experimentation in order to perfect the result-effective variable of the frictional force between components, consult MPEP 2144.05 II, thus meeting the instant limitation of the groove portion comprises a radial groove portion having a center axis with an angle equal to or larger than -45 degrees and equal to or smaller than 60 degrees or larger than -30 degrees and smaller than 30 degrees with respect to a radial direction of the compressor housing main body portion, and wherein, on mounting and fixing, the heating target region having been heated locally is inserted into the radial groove portion while being deformed.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Yoshikuni (JP2006147153 with references to the machine English translation provided herewith), Abe (PGPub 2017/0243771 with priority to February 24, 2016), and Kasuya et al (JP2013173170 with references to the machine English translation provided herewith).
Regarding Claim 31, Okuyama, Yoshikuni, and Abe do not appear to explicitly teach before mounting and fixing, forming a fine groove by radiating a laser beam onto at least part of an inner wall surface of the groove portion while scanning the laser beam.  
Kasuya teaches a method for machining the joining face of an article with a laser beam (Abstract) in order to improve the bonding strength between the materials to be bonded [0023].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okuyama, Yoshikuni, and Abe to include forming a groove on the joining face of material to be bonded taught by Kasuya with reasonable expectation of success to improve the bonding strength between the material to be bonded [0023].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP2011163239 with references to the machine English translation provided herewith) in view of Uno (JPH0629357 with references to the machine English translation provided herewith) and Kasuya et al (JP2013173170 with references to the machine English translation provided herewith).
Regarding Claim 32, Okuyama and Uno do not appear to explicitly teach before mounting and fixing, forming a fine groove by radiating a laser beam onto at least part of an inner wall surface of the groove portion while scanning the laser beam.  Kasuya teaches a method for machining the joining face of an article with a laser beam (Abstract) in order to improve the bonding strength between the materials to be bonded [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okuyama and Uno to include forming a groove on the joining face of material to be bonded taught by Kasuya with reasonable expectation of success to improve the bonding strength between the material to be bonded [0023].

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed January 13, 2022, with respect to the rejection(s) of Claim(s) 20 and 25 under 35 USC 103 in view of Okuyama (JP2011163239) and Yoshikuni (JP2006147153) have been fully considered and are persuasive as Okuyama and Yoshikuni do not appear to explicitly teach an opening slit having a ring shape, which is continuous in the circumferential direction, is formed in one surface of the casing so as to correspond to the infrared lamp.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okuyama (JP2011163239 with references to the machine English translation provided herewith), Yoshikuni (JP2006147153 with references to the machine English translation provided herewith), and Abe (PGPub 2017/0243771).

Applicant's arguments filed January 13, 2022 with respect to the rejection of Claims 20 and 23-26 have been fully considered but they are not persuasive. 
Applicant argues that Okuyama and Yoshikuni fails to teach or suggest heating the target region locally (Page 8).
Examiner respectfully disagrees with Applicant’s assertion as Okuyama teaches the compressor body is heated in the area the sheet is to be attached [0029]. Absent a special definition of the term “heating locally” to specifically require rays to be redirected, “heating locally” encompasses heating the area the sheet is to be attached as taught by Okuyama [0029].  Further, Yoshikuni teaches the heating device is a ring-shaped infrared lamp [0004] with a simple-shaped reflector [0008], and thus Yoshikuni teaches the special definition of “heating locally” specifically requiring rays to be redirected.  Examiner further notes the new limitation of an opening slit formed in one surface of the casing further limits how rays are to redirected and is taught by Abe (Fig. 9- showing light-shielding member 25, Fig. 13- showing light-shielding member 12) in order to adjust the path of the light ([0088]; Fig. 12- showing optical paths of light).

Applicant further argues that Okuyama fails to teach or suggest the projecting portion is formed on an outer peripheral surface of the abradable seal and has a distal end projecting on an intake-air inlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing (See Pages 9-10).
Examiner respectfully disagrees noting the shape of the abradable sheet of Okuyama forms a projecting portion on an outer peripheral surface of the abradable seal and has a distal end projecting on an intake-air inlet side of the supercharger compressor housing in a direction parallel to an axial direction of the supercharger compressor housing (Fig. 4a- see outwardly projecting shape of abradable sheet 62 corresponding to the shape of the supercharger compressor housing).


    PNG
    media_image1.png
    481
    547
    media_image1.png
    Greyscale

Applicant further argues that sufficient heat generation is cannot be obtained by the ultrasonic welding apparatus of Uno (Page 10).
Examiner notes there is no indication that the ultrasonic welding device of Uno would not provide sufficient heat generation as the ultrasonic welding device of Uno utilizes longitudinal and torsional vibration in order to shorten conventional bonding time and improve the reliability of the weld [0004]. Further, Examiner notes arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748     
4/28/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712